SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED in part and REMANDED for consideration of whether to resentence.
Following a jury trial in the District Court, defendants Omar Portee, Lemrey Andrews, and Gary E. Jackson were convicted of various offenses arising from their involvement with the “Bloods” gang. On April 14, 2003, the District Court sentenced Portee principally to 50 years’ imprisonment. Two days later, Andrews and Jackson were sentenced principally to 352 months’ and 336 months’ imprisonment, respectively.
On appeal, Portee argues that the District Court erred by (1) proceeding with jury voir dire at a time when Portee was absent, allegedly due to an asthma attack; (2) questioning jurors, outside defendants’ presence, regarding possible bias from exposure to media reports; and (3) failing to remove a juror who allegedly equivocated about his impartiality after exposure to media reports. Portee also argues that (4) he was afforded ineffective assistance of counsel by trial counsel who failed to challenge the allegedly equivocating juror.
Andrews argues that his trial was rendered unconstitutional by the jury’s alleged exposure to media reports during the trial. Andrews also argues that he was afforded ineffective assistance of counsel by his trial counsel’s failure to review certain audiotape recordings prior to trial. In addition, we granted Andrews’ motion to adopt Portee’s arguments (2), (3), and (4).
Jackson argues that evidence adduced at trial by the Government was insufficient to sustain convictions on certain conspiracy and firearms charges against him. Jackson also argues that the District Court erroneously enhanced his sentence for causing serious bodily injury, pursuant to U.S.S.G. § 2A2.1.
Finally, prior to oral argument, all three defendants argued that they were sentenced in violation of their Sixth Amendment rights because the Supreme Court’s decision in Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), applied to the United States Sentencing Guidelines.
We have considered all of defendants’ arguments challenging their respective convictions and, with one exception, find them to be without merit. We do not resolve that part of defendant Andrews’s claim of ineffective assistance of counsel in which he argues that, if his attorney had *655listened to a devastating audiotape before trial, as he should have, he would have recommended that Andrews plead guilty. Whether a competent lawyer listening to the tape before trial would have recommended a guilty plea and whether the defendant would have accepted that advice is more appropriately addressed in a proceeding pursuant to 28 U.S.C. § 2255.
With respect to defendants’ challenges to their sentences, we are mindful that two days after oral argument in this case the Supreme Court’s decision in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), rendered the Sentencing Guidelines advisory and non-binding. Defendants have informed this Court that they seek a remand in light of the Booker decision and this Court’s decision in United States v. Crosby, 397 F.3d 103 (2d Cir.2005). Accordingly, this case is remanded so that the District Court may consider whether to re-sentence defendants, in conformity with the currently applicable statutory requirements explicated in the Crosby opinion.
Any appeal taken from the District Court following this remand can be initiated only by filing a new notice of appeal. See Fed. R.App. P. 3, 4(b).
The judgment of the District Court convicting defendants is therefore AFFIRMED. The case is now REMANDED for consideration of whether to resentence.